[Cite as State v. Triplett, 2022-Ohio-1371.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                       JUDGES:
                                                    Hon. Earle E. Wise, Jr., P. J.
        Plaintiff-Appellee                          Hon. John W. Wise, J.
                                                    Hon. Patricia A. Delaney, J.
-vs-
                                                    Case No. 21 CAA 06 0031
DARNELL A. TRIPLETT

        Defendant-Appellant                         OPINION




CHARACTER OF PROCEEDING:                         Criminal Appeal from the Court of Common
                                                 Pleas, Case No. 20 CR I 09 0586


JUDGMENT:                                        Affirmed



DATE OF JUDGMENT ENTRY:                          April 22, 2022



APPEARANCES:

For Plaintiff-Appellee                           For Defendant-Appellant

MELISSA A. SCHIFFEL                              KIMBERLY CORRAL
PROSECUTING ATTORNEY                             LINDSEY STANKOVICH
CHRISTOPHER E. BALLARD                           LAW OFFICE of KIMBERLY CORRAL
ASSISTANT PROSECUTOR                             4403 St. Clair Avenue
145 North Union Street, 3rd Floor                Cleveland, Ohio 44103-1125
Delaware, Ohio 43015
Delaware County, Case No. 21 CAA 06 0031                                                 2


Wise, John, J.

      {¶1} Appellant Darnell A. Triplett appeals his conviction on one count of

Trafficking in Cocaine and one count of Possession of Cocaine, entered in the Delaware

County Court of Common Pleas following a jury trial.

      {¶2} Appellee is the state of Ohio.

                         STATEMENT OF THE FACTS AND CASE

      {¶3} The relevant facts and procedural history are as follows:

      {¶4} On December 17, 2020, Appellant was indicted by the Delaware County

Grand Jury on one count of Possession of Cocaine, in violation of R.C. §2925.11(A), and

one count of Trafficking in Cocaine, in violation of R.C. §2925.03(A)(2), with

accompanying forfeiture and "major drug offender" specifications.

      {¶5} On February 1, 2021, Appellant filed a Motion to Suppress.

      {¶6} On February 16, 2021, the trial court held a hearing on Appellant's Motion to

Suppress. At said hearing, the trial court heard the following testimony:

      {¶7} On September 11, 2020, around 3:15 pm, Dep. Hunter was parked in his

cruiser watching northbound traffic on Interstate 71. (Supp. T. at 9). He noticed a Dodge

Charger that was going at least ten miles under the posted speed limit, and upon running

the license plate, found that it was expired out of the state of Pennsylvania. (Supp. T. at

9-10, 31). Dep. Hunter was aware at the time that Ohio had tolled the expiration of

registrations due to COVID-19, but did not believe Pennsylvania had taken a similar

measure. (Supp. T. at 36-37, 39, 43). Dep. Hunter pulled out of the cross-over and as

he was catching up to the Charger, he observed it move from the center lane into the

slow lane directly behind another motorist, which he suspected may have been to evade
Delaware County, Case No. 21 CAA 06 0031                                                3


his cruiser. (Supp. T. at 10-11). The deputy observed that the Charger was going

approximately sixty-five (65) miles per hour and it was only one car length behind the

other motorist, which in his training and experience could cause a crash if the other

motorist stopped or slowed down. (Supp. T. at 10-12, 40, 47).

      {¶8} After Dep. Hunter initiated a traffic stop, the Charger pulled over and the

deputy made contact with the driver, Appellant. (Supp. T. at 16). There were also two

female passengers, one in the front passenger seat and one in the backseat. Dep.

Hunter told Appellant he had stopped him due to the expired registration and changing

lanes too closely to another vehicle. Appellant expressed surprise about the registration,

saying the Charger was a rental. Dep. Hunter asked him if he had the rental agreement

and Appellant began to rummage in the glovebox. After searching, Appellant said that

while he did not have a paper rental agreement, he could pull it up on his e-mail. When

asked where they were headed that day, Appellant said he was a resident of Columbus

and they were headed to Toledo. After searching his cellphone, Appellant then said he

would need to call someone about the rental agreement. Appellant said he had rented

the Charger for the week. Appellant produced a registration card, which confirmed the

registration had expired on August 31, 2020. (Supp. T. at 16-17).

      {¶9} Deputy Hunter was concerned that based on the expired registration and the

lack of a rental agreement, the Charger may be overdue to be returned to the rental

company or stolen. He stated that in his experience, it is not uncommon for it to take two

to three weeks before a rental car is reported stolen.

      {¶10} Deputy Hunter also explained that this was the first time he had ever seen a

rental car with an expired registration. (Supp. T. at 18). Dep. Hunter also noted that the
Delaware County, Case No. 21 CAA 06 0031                                                  4


Charger appeared "lived in" as it was strewn with dust and debris throughout the interior.

(Supp. T. at 19). He stated that there was also a strong odor of car air freshener. Id. The

deputy also noted that despite there only being three occupants, there appeared to be

five cellphones in the Charger. (Supp. T. at 20). The deputy testified that in his

experience, "longer term" rentals are often used in drug smuggling to avoid having

personal vehicles seized or personal information available by running license plates.

(Supp. T. at 20-21).

      {¶11} Dep. Hunter aired Appellant's identifiers to dispatch and learned that

Appellant had an "armed and dangerous" caution due to a prior conviction, and that he

was subject to a protection order. (Supp. T. at 22, 66). Dep. Hunter contacted Dep. Lee,

who was en route to assist, and asked him to contact Enterprise Rent-A-Car to confirm

the Charger was not overdue or stolen. (Supp. T. at 22). Dep. Hunter then returned to

his cruiser and ran Appellant's information, trying to find the names of the protected

parties on the protection order to confirm that the female passengers were not the

subjects of the order. (Supp. T. at 23).

      {¶12} Dep. Hunter testified that at this point he was intending to have his K9 partner

sniff the vehicle, as everything he had observed raised his suspicions that the Charger

may contain drugs. (Supp. T. at 24). After speaking with dispatch and returning to the

Charger to obtain identification from the two women, Dep. Hunter confirmed they were

not the subjects of the protection order. (Supp. T. at 25). In preparation for the K9 sniff,

Dep. Hunter had Appellant exit the Charger. Appellant was still talking on his cellphone

in an apparent effort to find the rental agreement. Dep. Hunter then had Dep. Lee ask

the two women out of the Charger, at which point Dep. Lee spotted some marijuana in
Delaware County, Case No. 21 CAA 06 0031                                                 5


the passenger door. (Supp. T. at 25 -26). At this point the deputies still had been unable

to confirm the status of the Charger with the rental company. (Supp. T. at 70). Deps.

Hunter and Lee searched the Charger and found some raw marijuana, as well as the

three kilogram parcels of cocaine concealed in the upholstery. (Supp. T. at 26-27).

        {¶13} Dep. Lee also testified, with his body worn camera footage admitted as

State's Ex. 2. (Supp. T. at 71). Dep. Hunter contacted Dep. Lee and asked him to confirm

the status of the Charger with the rental car, while Dep. Lee was en route to the traffic

stop with another deputy that he was training. (Supp. T. at 73-74). Dep. Lee testified that

when he asked the women out of the Charger at Hunter's behest, he noticed a raw

marijuana "bud" in the front passenger door, after which he and Dep. Hunter searched

the Charger and discovered the cocaine. (Supp. T. at 75, 78).

        {¶14} By Judgment Entry filed February 23, 2021, the trial court denied Appellant’s

motion to suppress finding that the R.C. §4511.34(A) traffic offense of following too

closely justified the stop, and that there was no evidence of an unreasonably prolonged

stop.

        {¶15} On May 13, 2021, a jury trial commenced with Appellant being convicted on

all counts, but acquitted on the forfeiture specification.

        {¶16} By Judgment Entry filed May 17, 2021, the trial court sentenced Appellant to

a mandatory sentence of 11 to 16.5 years imprisonment.

        {¶17} Appellant now appeals, assigning the following error for review:

                                  ASSIGNMENTS OF ERROR

        {¶18} “I. THE TRIAL COURT ERRED BY DENYING APPELLANT’S MOTION TO

SUPPRESS.”
Delaware County, Case No. 21 CAA 06 0031                                                 6


                                               I.

      {¶19} In his sole assignment of error, Appellant argues the trial court erred in

denying his motion to suppress. We disagree.

      {¶20} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App.3d 328, 332, 713

N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the role

of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030

(1996). A reviewing court is bound to accept the trial court’s findings of fact if they are

supported by competent, credible evidence. State v. Medcalf, 111 Ohio App.3d 142, 145,

675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate court must

independently determine as a matter of law, without deference to the trial court’s

conclusion, whether the trial court’s decision meets the applicable legal standard. State

v. Williams, 86 Ohio App.3d 37, 42, 619 N.E.2d 1141 (4th Dist.1993), overruled on other

grounds.

      {¶21} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See, State v.

Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an

appellate court can reverse the trial court for committing an error of law. See, Williams,
Delaware County, Case No. 21 CAA 06 0031                                                 7


supra. Finally, an appellant may argue the trial court has incorrectly decided the ultimate

or final issues raised in a motion to suppress. When reviewing this type of claim, an

appellate court must independently determine, without deference to the trial court’s

conclusion, whether the facts meet the appropriate legal standard in any given case.

State v. Curry, 95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).

      {¶22} In the instant case, Appellant argues the officer lacked reasonable and

articulable suspicion for the traffic stop.

      {¶23} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless an

exception applies. Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d

576 (1967). An investigative stop, or Terry stop, is a common exception to the Fourth

Amendment warrant requirement. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d

889 (1968). Because the “balance between the public interest and the individual's right

to personal security” tilts in favor of a standard less than probable cause in such cases,

the Fourth Amendment is satisfied if the officer's action is supported by reasonable

suspicion to believe that criminal activity “may be afoot.” United States v. Brignoni–

Ponce, 422 U.S. 873, 878, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975); United States v.

Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989).

      {¶24} In Terry, the Supreme Court held that a police officer may stop an individual

if the officer has a reasonable suspicion based upon specific and articulable facts that

criminal behavior has occurred or is imminent. See, State v. Chatton, 11 Ohio St.3d 59,

61, 463 N.E.2d 1237 (1984). The propriety of an investigative stop must be viewed in

light of the totality of the circumstances surrounding the stop “as viewed through the eyes
Delaware County, Case No. 21 CAA 06 0031                                                  8


of the reasonable and prudent police officer on the scene who must react to events as

they unfold.” State v. Andrews, 57 Ohio St.3d 86, 87–88, 565 N.E.2d 1271 (1991); State

v. Bobo, 37 Ohio St.3d 177, 178, 524 N.E.2d 489 (1988). The Supreme Court of the

United States has re-emphasized the importance of reviewing the totality of the

circumstances in making a reasonable-suspicion determination:

              When discussing how reviewing courts should make reasonable-

      suspicion determinations, we have said repeatedly that they must look at

      the “totality of the circumstances” of each case to see whether the detaining

      officer has a “particularized and objective basis” for suspecting legal

      wrongdoing. This process allows officers to draw on their own experience

      and specialized training to make inferences from and deductions about the

      cumulative information available to them that “might well elude an untrained

      person.” Although an officer's reliance on a mere “hunch” is insufficient to

      justify a stop, the likelihood of criminal activity need not rise to the level

      required for probable cause, and it falls considerably short of satisfying a

      preponderance of the evidence standard.

      {¶25} United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740

(2002), citing United States v. Cortez, 449 U.S. 411, 417–418, 101 S.Ct. 690, 66 L.Ed.2d

621 (1981).

      {¶26} Traffic stops based upon observation of a traffic violation are constitutionally

permissible. Dayton v. Erickson, 76 Ohio St.3d 3, 11–12, 1996-Ohio-431, 665 N.E.2d

1091. This Court has held that any traffic violation, even a de minimis violation, may form

a sufficient basis upon which to stop a vehicle. State v. Bangoura, 5th Dist. No. 08 CA
Delaware County, Case No. 21 CAA 06 0031                                                 9


95, 2009-Ohio-3339, 2009 WL 1916902, ¶ 14, citing State v. McCormick, 5th Dist.

No.2000CA00204, 2001 WL 111891 (Feb. 2, 2001); State v. Woods, 5th Dist. Licking

No. 12-CA-19, 2013-Ohio-1136, 2013 WL 1209351, ¶ 60.

      {¶27} In the instant case, the deputy stopped Appellant after first observing that

the vehicle he was driving had expired Pennsylvania license plates and then observing

him change lanes without leaving sufficient distance to the car in front of him, following

more closely than is reasonable and prudent, in violation of R.C. §4511.34(A), which

provides:

      R.C. §4511.34 Space Between Moving Vehicles

            (A) The operator of a motor vehicle, streetcar, or trackless trolley shall

      not follow another vehicle, streetcar, or trackless trolley more closely than

      is reasonable and prudent, having due regard for the speed of such vehicle,

      streetcar, or trackless trolley, and the traffic upon and the condition of the

      highway.

      {¶28} “Although R.C. 4511.34(A) does not provide a specific standard for

determining when a motorist is following another vehicle more closely than is reasonable

and prudent, numerous courts have concluded that a motorist's failure to follow another

vehicle at a distance greater than one car length for every ten miles per hour the

motorist's vehicle is traveling may, in some circumstances, indicate that the motorist is

in violation of R.C. 4511.34.” State v. Holmes, 3d Dist. Allen No. 1-18-52, 2019-Ohio-

2485, ¶ 29, citing State v. Ward, 4th Dist. Washington No. 10CA30, 2011-Ohio-1261, ¶

16-17, State v. Kelly, 188 Ohio App.3d 842, 2010-Ohio-3560, ¶ 18-20 (12th Dist.), State

v. Stokes, 10th Dist. Franklin No. 07AP-960, 2008-Ohio-5222, ¶ 24-25, State v. Meza,
Delaware County, Case No. 21 CAA 06 0031                                                    10


6th Dist. Lucas No. L-03-1223, 2005-Ohio-1221, ¶ 19, and United States v. Dukes, 257

Fed.Appx. 855, 858 (6th Cir. 2007). “However, regardless of this ‘car-length’ standard,

‘[a]s is clear, the statute is couched in relative terms, and violations depend upon the

circumstances of a given case.’ ” Id., quoting State v. Mason-Cowan, 10th Dist. Franklin

No. 11AP-261, 2012-Ohio-1074, ¶ 7, citing State v. Gonzalez, 43 Ohio App.3d 59, 62

(6th Dist.1987).

      {¶29} A number of appellate districts have found that violations of R.C. §4511.34

can support a traffic stop. See State v. Holmes, 139 N.E.3d 574, 2019-Ohio-2485 (3rd

Dist.), ¶ 29 ("numerous courts have concluded that a motorist's failure to follow another

vehicle at a distance greater than one car length for every ten miles per hour the

motorist's vehicle is traveling" can justify a stop for a R.C. 4511.34 violation); State v.

Johnson, 9th Dist. Medina No. 03CA0127-M, 2004-0hio-3409, ¶¶ 9, 15 (where the

defendant's vehicle was "travelling within one car length of a semi-truck at a speed of

between 60 and 65 miles per hour," the arresting officer "had reasonable suspicion to

conduct an investigatory stop" of the vehicle); State v. Bell, 12th Dist. Preble No. CA

2001-06-009, 2002-Ohio-561, 2002 WL 205502 ("following a vehicle too closely in

violation of R.C. 4511.34 is a reasonable basis for a traffic stop").

      {¶30} “ ‘An officer's direct observation that a vehicle is following another vehicle

too closely provides probable cause to initiate a lawful traffic stop.’ ” Id., quoting Kelly at

¶ 15, citing State v. Perry, 12th Dist. Preble No. CA2004-11-016, 2005-Ohio-6041, ¶ 12.

      {¶31} Upon our review of the record, we find evidence in the record, in the form of

the deputy's testimony and the dash-cam video footage (State’s Exhibit 1), to support

the traffic stop. The testimony and evidence support a finding that the Appellant, while
Delaware County, Case No. 21 CAA 06 0031                                                 11


traveling at approximately 65 mph, changed lanes and only left about one car length of

distance between his vehicle and the vehicle in front of him, and that such action was

not “reasonable” or “prudent”.

      {¶32} We also find that the expired license plate was sufficient justification to stop

Appellant. As Deputy Hunter explained, while he was aware that Ohio had extended the

deadline for registration renewal, he did not know if the same held true for the state of

Pennsylvania. (Supp. T. at 43). He also stated that it is very unusual for a rental car to

have an expired tag, and that he believed it was possible the vehicle was overdue or

stolen and not yet in the system. (Supp. T. at 18, 38-39).

      {¶33} Having found that the deputy had reasonable and articulable suspicion to

stop Appellant's vehicle, we will next consider whether the stop was unreasonably

prolonged.

      {¶34} The Ohio Supreme Court has held:

             [W]hen detaining a motorist for a traffic violation, an officer may delay

      the motorist for a time period sufficient to issue a ticket or a warning. State

      v. Keathley (1988), 55 Ohio App.3d 130, 131 [562 N.E.2d 932]. This

      measure includes the period of time sufficient to run a computer check on

      the driver's license, registration, and vehicle plates. State v. Bolden, Preble

      App. No. CA2003-03-007, 2004-Ohio-184 [2004 WL 77617], ¶ 17, citing

      Delaware v. Prouse (1979), 440 U.S. 648, 659, 99 S.Ct. 1391 [59 L.Ed.2d

      660]. “In determining if an officer completed these tasks within a reasonable

      length of time, the court must evaluate the duration of the stop in light of the

      totality of the circumstances and consider whether the officer diligently
Delaware County, Case No. 21 CAA 06 0031                                                 12


      conducted the investigation.” State v. Carlson (1995), 102 Ohio App.3d 585,

      598–599 [657 N.E.2d 591], citing State v. Cook (1992), 65 Ohio St.3d 516,

      521–522 [605 N.E.2d 70], and U.S. v. Sharpe (1985), 470 U.S. 675, 105

      S.Ct. 1568 [84 L.Ed.2d 605].

      {¶35} State v. Newman, 5th Dist. Richland No. 2020 CA 0020, 2021-Ohio-197, ¶

27 citing State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, 865 N.E.2d 1282, ¶ 12.

      {¶36} To justify a continued detention beyond the normal period required to issue

a citation, the officer must have a “reasonable, articulable suspicion of criminal activity

beyond that which prompted the initial stop.” Batchili, ¶ 15. “In determining whether a

detention is reasonable, the court must look at the totality of the circumstances.” State

v. Matteucci, 11th Dist. No. 2001-L-205, 2003-Ohio-702, ¶ 30, citing State v. Bobo, 37

Ohio St.3d 177, 178, 524 N.E.2d 489(1988).

      {¶37} A review of video footage (State’s Exhibit 1) shows that Dep. Hunter spent

the first four minutes of the stop making initial contact with Appellant, explaining that he

stopped him for an expired license plate and for following too closely to the vehicle in

front him, and asking him for the vehicle registration and documentation. At

approximately five minutes into the stop, Dep. Hunter returned to his cruiser to run

Appellant's information through his computer and to radio Dep. Lee to contact Enterprise

Rent-A-Car. Dep. Hunter was informed by dispatch that Appellant had an “armed and

dangerous” caution due to a prior conviction and that he was the subject of a protection

order. At about eight minutes into the stop, Dep. Hunter radioed dispatch to get the

name of the protected party or parties on Appellant's protection order and then promptly

returned to Appellant’s vehicle. At nine minutes, Dep. Hunter requested the passenger's
Delaware County, Case No. 21 CAA 06 0031                                                  13


identification cards to confirm that neither of the female passengers was the protected

party. At approximately the ten-minute mark, Dep. Lee and another deputy arrived on

scene, and Dep. Hunter spoke to Deputy Lee while Appellant continued to talk on his

cellphone in an apparent effort to find the rental agreement. At approximately the ten-

and-a-half minute mark, Dep. Hunter asked Appellant to step out of the Charger, and

Appellant continued to search for the paperwork on his cellphone. Twelve minutes into

the stop, Dep. Hunter asked Dep. Lee to have the two women also exit the Charger, at

which point Dep. Lee noted a raw marijuana bud in the passenger door. The deputies

then asked Appellant and the two women if they had medical marijuana cards, and all

three stated that they did not. (Feb. 23, 2021, Judg. Entry, 13-17). At this time, Appellant

was still on his cell phone attempting to locate the rental car documentation.

      {¶38} In State v. Guinto, 5th Dist. Ashland No. 12-COA-031, 2013-Ohio-2180, this

Court found that a thirty-one (31) minute delay attributable to the necessity that the driver

provide valid proof of insurance was not an unreasonable extension of the detention of

the parties. In that case, just as in this case, the officer was “waiting on the current

insurance card for the driver and was asking questions of the occupants based upon the

“indicators” that the Trooper observed.” Id. at ¶ 34. See also State v. Newman, 5th Dist.

Richland No. 2020-CA-0020, 2021-Ohio-197 (the detention lasted fifteen minutes from

the beginning of the stop until the drug dog indicated the presence of an illegal drug).

      {¶39} In this case, the detention was only about twelve (12) minutes from the

beginning of the stop until the illegal drugs were observed. At the time the drugs were

observed, Appellant was still on his cell phone trying to locate his rental car

documentation for the deputy. Once the drugs were observed in the passenger door, the
Delaware County, Case No. 21 CAA 06 0031                                                  14


deputy had probable cause to search the vehicle for contraband and further extend the

stop.

        {¶40} Considering the totality of the circumstances, we find that the duration of the

stop was not unreasonable, and no violation of Appellant's Fourth Amendment rights has

been demonstrated.

        {¶41} Appellant’s assignment of error is overruled.

        {¶42} For the forgoing reasons, the judgment of the Court of Common Pleas,

Delaware County, Ohio, is affirmed.



By: Wise, John, J.

Wise, Earle, P. J., and

Delaney, J., concur.


JWW/kw 0419